DETAILED ACTION
This action is in response to the submission filed on 7/29/2020.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8570343 (“Halstead”) in view of US 9,470,911 (“Fonte”), further in view of US 2016/0012629 (“Jennings”).
Regarding claims 1, 11 and 20, Halstead teaches:
A three-dimensional (3D) modeling system configured to automatically generate photorealistic, virtual 3D package and product models from 3D and two-dimensional (2D) imaging assets (Halstead: Abstract), the 3D modeling system comprising: 

one or more processors (Halstead: Figure 8B); 

an automatic imaging asset assembly script configured to execute on the one or more processors (note: this limitation is interpreted to merely mean that the system is capable of imaging; Halstead: Fig. 1A, “3D Model”); and 

a memory configured to store 2D imaging assets and 3D imaging assets accessible by the automatic imaging asset assembly script (this limitation is interpreted to merely mean that the system is capable of imaging 2D and 3D components; Halstead: Fig. 1A, “2D Image Libraries”, “3D Model”; Fig. 8B; col. 5, liens 28-40, “In modeler 13, for each 3D shape class or type 15, there is a respective 3D template 17 and corresponding rules 19. The 3D template 17 is for generating a generic 3D mesh of the corresponding class shape. In particular, template 17 provides proportional geometries in three dimensions for the object shape representative of the class. The corresponding rules 19 construct a product-specific 3D model from 2D product images and size measurement data when applied to the template mesh. The rules 19 include depth profile rules for the corresponding shape class. An example of the 3D shape classes 15 supported in one embodiment is illustrated in FIG. 2. In this non-limiting example are the following 3D shape classes”: Fig. 7A-7C), wherein the one or more processors are configured to:

load, into a memory, one or more computer-aided design (CAD) components as selected from one or more of the 2D imaging assets or the 3D imaging assets (Halstead: Fig. 1A, “2D Image Libraries”, “3D Model”; col. 4, lines 50-54, “the 2D images are product photographs from existing image libraries or similarly processed original product images. Typically, an Alpha layer or channel of the image library files provides the 2D image mask or a 2D shape map (raw 2D shape data) of a respective product/package”; col. 6, lines 1-5, “For each product in data store 11/product table 10, modeler 13 runs (executes) a 3D model generation process 103 summarized in FIG. 1B and further detailed in FIG. 1C. With reference to FIG. 1B, modeler 13 accesses product data (in product table 10)”; claim 1, “accessing product data of a subject consumer good product, the product data including 2D image data of the subject consumer good product,”);

assemble, with the automatic imaging asset assembly script, the one or more CAD components to create a parametric-based CAD model, the parametric-based CAD model corresponding to a design for a real-world product or product package (Halstead: Fig. 7A-7C; col. 4, lines 18-21, “FIGS. 7A-7C are schematic illustrations of the invention modeling technique from an initial image of the subject (a wine glass), to a mesh texture file of the subject, to the 3D model with initial image projected onto the subject mesh”); 

generate a polygonal model of the real-world product or product package based on the parametric-based CAD model, (Halstead: Fig. 7A-7C; col. 4, lines 18-21, “FIGS. 7A-7C are schematic illustrations of the invention modeling technique from an initial image of the subject (a wine glass), to a mesh texture file of the subject, to the 3D model with initial image projected onto the subject mesh”); 


Halstead does not teach but Fonte does teach:
wherein one or more digital surface finish artifacts of a virtual material library, as selected from the 2D imaging assets, are applied to the polygonal model (note: according to applicant’s printed publication, “the physical materials/CMF 318 are applied (522), by processor(s) 104, to high resolution polygonal model 510H generate a virtual 3D model 810M of the real-world product or product package (e.g., shampoo bottle). Physical materials/CMF 318 may include product surface textures, print finishes, colors, appearances, and finishes (e.g., smooth, shiny, water, wood, metal, grain, etc.)”; this is interpreted to mean that a texture, color, or material is applied to the model; Fonte: col. 32, lines 37-60, “the eyewear model may have parameters for the surface finish, color, texture, and other cosmetic properties. The 3D eyewear model may be texture mapped with an image to represent the surface or rendered with texture, lighting, and surface properties such as reflectance, transmission, sub-surface scattering, surface or roughness to represent photo-realistic appearance of eyewear. The configurable nature of the model would allow a multitude of materials, paints, colors, and surface finishes to be represented”);

render, via a graphical display, the virtual 3D model as a photorealistic image representing the real-world product or product package (Fonte: col. 32, lines 46-51, “Various rendering techniques known to those skilled in the art, such as ray tracing, are used to render the eyewear and lenses in the most photorealistic manner possible, with the intension to accurately represent and reproduce on the display the frame and lenses exactly as how they would appear when manufactured”; col. 41, lines 43-45, “not only can the user be presented with a photorealistic rendering of the lens selected, but also all manner of lens configurations inside various frame configurations is presented and the user can make a more informed decision.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to photorealistic finishes) and arrived at product modeling with photorealistic finishes. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Halstead and Fonte do not teach but Jennings does teach:
generate, based on parametric information of the parametric-based CAD model, a UV coordinate mapping corresponding to a virtual product label (Jennings: para [0007], “transforming the points and spatial data into UV-coordinates; and applying the two-dimensional image to the three-dimensional model using the UV-coordinates”; para [0008], “The present invention provides a method which may extract UV-coordinates for a particular area of the three-dimensional model, corresponding to the area on which the two-dimensional image is to be applied”; para [0029], “a set of points on the membrane and a set of distances (horizontal and vertical) between each point in the set of points on the membrane and the starting point. The data set may then be converted into normalized UV coordinates using a transform. For example, the distances are stored as vectors from the starting point to each point, and are converted to UV coordinates by a translation by 0.5 and scaled to the particular height and width of the label”; para [0030], “The normalized UV coordinates may then be used to apply the label to the bottle. That is, the label may be treated as a texture which may then be correlated with the UV coordinates. Accordingly, a plurality of points within the label may be correlated with particular UV coordinates, such that the label may then be placed on the bottle in the virtual environment”); 

generate a virtual 3D model of the real-world product or product package based on the polygonal model, the UV coordinate mapping, and the virtual product label (Jennings: par [0035], “a label is applied to a model of a bottle. However, the skilled person will understand that the method of the present invention is suitable for applying any two-dimensional image to any three-dimensional model. For example, the method would be suitable for applying graphics to the bodywork of a vehicle in a virtual environment”; para [0009], “As the processing power required has been reduced significantly, the two-dimensional image may therefore be applied to the three-dimensional model and displayed on the computing apparatus' display device in real time. This also allows the user to ‘drag’ the two-dimensional image across the three-dimensional model, i.e. selecting successive first points on the model, and the processor may apply the two-dimensional image to the model on the fly”; para [0030], “The normalized UV coordinates may then be used to apply the label to the bottle. That is, the label may be treated as a texture which may then be correlated with the UV coordinates. Accordingly, a plurality of points within the label may be correlated with particular UV coordinates, such that the label may then be placed on the bottle in the virtual environment”); and


Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead and Fonte (directed to generating a product model) with Jennings (directed to product labeling with UV coordinate mapping) and arrived at generating a product model with product labeling using UV coordinate mapping. One of ordinary skill in the art would have been motivated to make such a combination because “In product development, the visual appearance of the product is an important part of the marketing strategy” (Jennings: para [0004]).

Regarding claim 2, Halstead does not teach but Fonte does teach:
The 3D modeling system of claim 1, wherein the virtual 3D model is a high resolution polygonal model representing of the real-world product or product package (Fonte: col. 58, lines 58-65, “After a user determines the final custom eyewear he wants to order, the computer system may generate a final representation that is more photo-realistically rendered and of higher quality and resolution”; col. 32, lines 46-51, “Various rendering techniques known to those skilled in the art, such as ray tracing, are used to render the eyewear and lenses in the most photorealistic manner possible, with the intension to accurately represent and reproduce on the display the frame and lenses exactly as how they would appear when manufactured”; col. 41, lines 43-45, “not only can the user be presented with a photorealistic rendering of the lens selected, but also all manner of lens configurations inside various frame configurations is presented and the user can make a more informed decision”; col. 30, lines 54-62, “a 3D parametric model is created by the eyewear manufacturer, including the frames and or frames and lenses. The 3D parametric model is created as a surface mesh or a solid model made of elements or features, including but not limited to polygons, curvilinear elements, etc. The parametric model enables altering one or more dimensions of the eyewear, which would update appropriate model and mesh elements, while maintaining consistent relationships between other features”; Figures 30-31).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to photorealistic finishes) and arrived at product modeling with photorealistic finishes. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claim 3, Halstead does not teach but Fonte does teach:
The 3D modeling system of claim 1, wherein the one or more processors are further configured to initiate creation of at least a portion of the real-world product or product package based on the virtual 3D model (Fonte: col. 48, lines 17-19, “i. directly 3D printing the eyewear model with plastic, paper, or metal. The model is converted to a hollow body to save cost and weight”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to creating the product) and arrived at product modeling with creating the product. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claim 4, Halstead does not teach but Fonte does teach:
The 3D modeling system of claim 3 further comprising creating, with a 3D printer, at least a portion of the real-world product or product package based on the virtual 3D model (Fonte: col. 48, lines 17-19, “i. directly 3D printing the eyewear model with plastic, paper, or metal. The model is converted to a hollow body to save cost and weight”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to creating the product) and arrived at product modeling with creating the product. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claim 5, Halstead does not teach but Fonte does teach:
The 3D modeling system of claim 3 further comprising transmitting via a computer network to a process plant the virtual 3D model for creation of at least a portion of the real-world product or product package (Fonte: col. 59, lines 25-44, “FIG. 1A at 18 and FIG. 1B at 116 and 117 describe analyzing and preparing information and files for eyewear and lens manufacturing. The final eyewear representation, preferences, dimensions, configuration data, once in the manufacturer's computer system, are analyzed to create both a manufacturing work order and set of manufacturing CAD, CAM, CNC, or other manufacturing and modeling files automatically. A serialized identifier linked to the user's order is created to track the eyewear as it moves through the production process. The computer system associates the serial number with raw materials, specifications, or quality checklists. The computer system also prepares manufacturing files depending on the method of manufacture needed for the particular eyewear model, including but not limited to: model files for rapid prototyping or additive manufacturing methods; model files converted into tool-path CNC code for machining (e.g. g-code), routing, milling, or other subtractive manufacturing methods; model files converted into flat patterns for photo-etching;”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to creating the product) and arrived at product modeling with creating the product. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claim 6, Halstead, Fonte and Jennings teach:
The 3D modeling system of claim 1 further comprising a server comprising at least one processor of the one or more processors, wherein at least a portion of the 2D imaging assets or the 3D imaging assets are retrieved via a computing network (Halstead: Fig. 8A; col. 10, lines 42-56, “(61) FIG. 8A illustrates a computer network or similar digital processing environment in which the present invention may be implemented. Client computer(s)/devices 50 and server computer(s) 60 provide processing, storage, and input/output devices executing application programs and the like. Client computer(s)/devices  50 can also be linked through communications network 70 to other computing devices, including other client devices/processes 50 and server computer(s) 60. Communications network 70 can be part of a remote access network, a global network (e.g., the Internet), a worldwide collection of computers, Local area or Wide area networks, and gateways that currently use respective protocols (TCP/IP, Bluetooth, etc.) to communicate with one another. Other electronic device/computer network architectures are suitable”).

Regarding claims 7 and 16, Halstead, Fonte and Jennings teach:
The 3D modeling system of claim 1, wherein the one or more processors are further configured to launch a visualization editor, the visualization editor configured to load into memory, or render on the graphical display, any one or more of the one or more CAD components, the parametric information, the parametric-based CAD model, the polygonal model, the UV coordinate mapping, the virtual product label, or the virtual 3D model (Halstead: col. 3, lines 10-13, “projecting onto the generated 3D mesh images of the subject consumer good product from the 2D image data, said projecting forming a 3D model of the subject consumer good product, the formed 3D model being configured for display on output”).

Regarding claim 8, Halstead does not teach but Fonte does teach:
The 3D modeling system of claim 7, wherein the visualization editor is configured to receive user selections to manipulate any of a shape of the virtual 3D model, a virtual material of virtual 3D model, a finish of the virtual 3D model, a color of the virtual 3D model, or the virtual product label (Fonte: col. 6, lines 61-67, “Configurable Product Models”, “The subject invention describes configurable product models that enable customization that is far more personalized than interchanging stock components to make a custom assembly. The configurable models allow entire shapes, contours, 3D surfaces, measurements, colors, finishes, and more to be completely customized for an individual user”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to customization of a product) and arrived at product modeling with customization. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).


Regarding claims 9 or 18, Halstead does not teach but Fonte does teach:
The 3D modeling system of claim 8, wherein the one or more processors are further configured to generate or render a new virtual 3D model based on the user selections, the new virtual 3D model representing a new product or product package corresponding to the user selections (Fonte: col. 3, lines 45-52, “FIG. 28 is a diagrammatic illustration of a system for customizing eyewear nosepads to fit different users' anatomies; FIG. 29 is a diagrammatic illustration of configuring a custom product model, demonstrating a small portion of the degree of shape and size customization; FIG. 30 is a diagrammatic illustration of customizing an eyewear model prior to aligning it to an anatomic model”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to customization of a product) and arrived at product modeling with customization. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claims 10 or 19, Halstead does not teach but Fonte does teach:
The 3D modeling system of claim 9, wherein the one or more processors are further configured to store the virtual 3D model in memory such that the virtual 3D model is accessible to the automatic imaging asset assembly script or the visualization editor, the automatic imaging asset assembly script or the visualization editor configured to generate one or more additional virtual 3D models corresponding to one or more additional real-world products or product packages (Fonte: col. 3, lines 45-52, “FIG. 28 is a diagrammatic illustration of a system for customizing eyewear nosepads to fit different users' anatomies; FIG. 29 is a diagrammatic illustration of configuring a custom product model, demonstrating a small portion of the degree of shape and size customization; FIG. 30 is a diagrammatic illustration of customizing an eyewear model prior to aligning it to an anatomic model”; Fig. 32, “Custom Eyewear 1”, “Custom Eyewear 2”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to customization of a product) and arrived at product modeling with customization. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claim 12, Halstead does not teach but Fonte does teach:
The 3D modeling method of claim 11, wherein the one or more CAD components are loaded in memory based on a predefined design shape corresponding to the real-world product or product package (Fonte: col. 54,lines 37-45, “A great advantage of a custom eyewear system is the ability for a user to directly modify and update the product to their preference. In an exemplary embodiment, the computer system provides the user with control to edit or adjust the eyewear shape from the base design, which serves as a template for modification. The base design may have already been automatically customized for the user by the computer system or it may be the original base design prior to any customization”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to base product templates) and arrived at product modeling with base product templates. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claim 13, Halstead does not teach but Fonte does teach:
The 3D modeling method of claim 12, wherein a selection of the predefined design shape causes the one or more processors to select and execute the automatic imaging asset assembly script, wherein the automatic imaging asset assembly script is selected based on a classification of the predefined design shape (Fonte: col. 54, lines 37-45, “A great advantage of a custom eyewear system is the ability for a user to directly modify and update the product to their preference. In an exemplary embodiment, the computer system provides the user with control to edit or adjust the eyewear shape from the base design, which serves as a template for modification. The base design may have already been automatically customized for the user by the computer system or it may be the original base design prior to any customization”; col. 57, lines 45-54, “the eyewear is customized with accessories, including but not limited to logos, charms, jewels, etc. For example, a base design may have an option to place an accessory on each temple near the hinge. There is a default accessory, and the user may elect to change, reposition, or remove it. The user may select from a plurality of options including a variety of shapes, colors, materials, etc. The accessories are rendered by the computer system to display on the 3D eyewear model for the user to preview.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to base product templates) and arrived at product modeling with base product templates. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claim 14, Halstead does not teach but Fonte does teach:

The 3D modeling method of claim 11 further comprising rendering, with the one or more processors, the photorealistic image within a first image scene (Fonte: col. 32, lines 37-50, “In addition to geometry, the eyewear model may have parameters for the surface finish, color, texture, and other cosmetic properties. The 3D eyewear model may be texture mapped with an image to represent the surface or rendered with texture, lighting, and surface properties such as reflectance, transmission, sub-surface scattering, surface or roughness to represent photo-realistic appearance of eyewear. The configurable nature of the model would allow a multitude of materials, paints, colors, and surface finishes to be represented. Various rendering techniques known to those skilled in the art, such as ray tracing, are used to render the eyewear and lenses in the most photorealistic manner possible, with the intension to accurately represent and reproduce on the display the frame and lenses exactly as how they would appear when manufactured”; col. 39, lines 16-20, “realistically rendered on the 3D eyewear model, including any distortion or optical effects that result from a particular lens type and prescription that an observer may see when viewing the user wearing the eyewear”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to photorealistic finishes) and arrived at product modeling with photorealistic finishes. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claim 15, Halstead, Fonte and Jennings teach:
The 3D modeling method of claim 14 further comprising rendering, with the one or more processors, the photorealistic image within a second image scene, the second image scene different from the first image scene (Fonte: col. 46, lines 4-17, “In this embodiment a) A computer system sets a camera position such that the anatomic and configurable 3D eyewear model are aligned with the pose and position of user's image data, b) The computer system sets the surface of the anatomic model as invisible in the final rendering, but opaque and non-reflective to rays, c) The computer system traces rays between the camera and the scene, d) The computer system renders only the configurable 3D eyewear model, since the anatomic model is invisible, e) The configurable 3D eyewear model is displayed with some parts hidden behind the opaque, but invisible, anatomic model, and f) The computer system merges the rendered image on the image of the user. The anatomic model may also be used as a surface that rays may cast shadows onto”; multiple scenes are possible).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to photorealistic finishes) and arrived at product modeling with photorealistic finishes. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).

Regarding claim 17, Halstead does not teach but Fonte does teach:
The 3D modeling method of claim 16, wherein the visualization editor is configured to receive user selections to manipulate any of a shape of the virtual 3D model, a virtual material of virtual 3D model, a finish of the virtual 3D model, a color of the virtual 3D model, or the virtual product label (Fonte: col. 58, lines 58-65, “After a user determines the final custom eyewear he wants to order, the computer system may generate a final representation that is more photo-realistically rendered and of higher quality and resolution”; col. 32, lines 46-51, “Various rendering techniques known to those skilled in the art, such as ray tracing, are used to render the eyewear and lenses in the most photorealistic manner possible, with the intension to accurately represent and reproduce on the display the frame and lenses exactly as how they would appear when manufactured”; col. 41, lines 43-45, “not only can the user be presented with a photorealistic rendering of the lens selected, but also all manner of lens configurations inside various frame configurations is presented and the user can make a more informed decision”; col. 30, lines 54-62, “a 3D parametric model is created by the eyewear manufacturer, including the frames and or frames and lenses. The 3D parametric model is created as a surface mesh or a solid model made of elements or features, including but not limited to polygons, curvilinear elements, etc. The parametric model enables altering one or more dimensions of the eyewear, which would update appropriate model and mesh elements, while maintaining consistent relationships between other features”; Figures 30-31).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Halstead (directed to generating a product model) with Fonte (directed to customization of a product) and arrived at product modeling with customization. One of ordinary skill in the art would have been motivated to make such a combination for “the on-demand creating, manufacturing, and delivering one-up custom products from scratch. More particularly, the subject invention creates, manufactures, and delivers custom personal products on-demand that are best suited to the needs and preferences of an individual user by building the product from a specification that is generated from automatic and/or user-guided user-specific preference profiles and by building a unique one-up custom product based on the profiles” (Fonte: col. 1).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 20200334741: rendering a product design associated with a foldable or other type of product are disclosed. According to certain aspects, an electronic device may display a foldable product within a product preview area, where the electronic device may animate the foldable product going from a folded state to an unfolded state, and vice-versa. In animating the foldable product, the electronic device may adjust the product within the product preview area and adjust a viewpoint so that the product is accurately and effectively reflected within the product preview area for a user to make an informed decision on whether to purchase the product.
US 20200159871: design system enables physical articles to be customized via printing or embroidering and enables digital content to be customized and electronically shared. A user interface may be generated that includes an image of a model of an article of manufacture and user customizable design areas. Customization permissions associated with a selected design area are accessed. 
US 20190114699: a system and method for designing and viewing a simulation of the design of products that are comprised of a single component or multiple components in any number of possible configurations, themes, decors, etc.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148